DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 	The examiner notes that the annotations that were provided on the claim sheet dated 04/21/2022 as part of the AFCP pilot program are not found on the claim sheet dated 05/23/2022 as part of the RCE submission. In order to provide compact prosecution, the claims will be examined, but the examiner reminds the applicant to please follow all proper annotation guidelines. As the amendments as filed under the AFCP pilot program were not entered, all amendments since the last entered claim sheet should be properly annotated.
Drawings
	The drawings from 04/21/2022 are accepted.
Claim Objections
Claim 12 is objected to because of the following informalities:
On line 3,  “substrates. .” should read “substrates.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites the limitation “the at least one first area comprises a plurality of discrete, spaced apart first areas on the one of the first and second substrates and a plurality of discrete, spaced apart second areas on the shade” on lines 1-3. This is new matter because nowhere in the specification is it described in a such a way to reasonably convey to one of ordinary skill in the art at the time the application was filed that the at least one first area includes the second areas.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the at least one first area comprises a plurality of discrete, spaced apart first areas on the one of the first and second substrates and a plurality of discrete, spaced apart second areas on the shade” on lines 1-3. It is not understood how the at least one first area can also include the “second areas” as required by this limitations. This doesn’t appear to be possible based on lines 14-15 of claim 1, where it is recited that “the complimentary electrostatic connection areas comprise at least one first area on the one of the first and second substrates to which the shade is electrostatically couplable”. If the first area is required to be coupleable to the shade, this it isn’t understood how the first area also includes the shade.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9-15, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180163461) in view of Hikmet (US 20140338846); or in the alternative as being unpatentable over Hall (US 20180163461) in view Hikmet (US 20140338846) and Colleu (FR2996244). 
Regarding claim 1, Hall teaches (figure 1) an insulating glass unit (100), comprising: first and second substrates (120, paragraph 0023 line 3), each having interior (the inside faces) and exterior (the outside faces) major surfaces, the interior major surface of the first substrate facing the interior major surface of the second substrate (the inside faces face each other); a spacer system (110) helping to maintain the first and second substrates in substantially parallel spaced apart relation to one another (figure 1) and to define a gap therebetween (the interior space, paragraph 0023 lines 3-5); a shade (140 in the front in figure 1) interposed between the first and second substrates (paragraph 0023 lines 9-11); and a motor (160 in the front in figure 1) proximate to a first peripheral edge (the top) of the IG unit and interposed between the first and second substrates (the shade is between the substrates (paragraph 0023 lines 9-11), and figure 1 shows that the shade is attached to a roller that is connected to the motor, thus the motor is located in a vertical plane that is positioned between the vertical planes of the substrates, this is merely being interpreted with the broadest reasonable interpretation as claimed), the motor being dynamically controllable to cause the shade to extend towards a second peripheral edge of the IG unit (the bottom) opposite the first peripheral edge (the top) and to cause the shade to retract from the second peripheral edge towards the first peripheral edge (paragraph 0026 lines 33-48).
Hall does not teach that the shade is electrostatically couplable to one of the first and second substrates when the shade is extended via complementary electrostatic connection areas provided to the shade and the one of the first and second substrates, and that the complementary electrostatic connection areas comprise at least one first area on the one of the first and second substrates to which the shade is electrostatically couplable, each said first area being a discrete area having a first dimension in a first direction and a second dimension in a second direction, and extending across substantially all of the one of the first and second substrates to which the shade is electrostatically couplable in the first direction, the second direction being perpendicular to the first direction, an extent of the first dimension being substantially larger than an extend of the second dimension, and the first and second directions being in a common plane substantially parallel to the interior and exterior major surfaces of the first and second substrates.
Hikmet teaches (figures 1a, 1b) a shade (105) that is electrostatically couplable (105 has an electrostatic component with an electrostatic force that holds it in place against the substrate) to a substrate (101) when the shade is extended via complementary electrostatic connection areas (106 and 102) provided to the shade and the substrate, the complementary electrostatic connection areas (106, 102) comprising at least one first area (102) on the substrate (101) to which the shade is electrostatically couplable (as shown in fig. 1b), each said first area (102) being a discrete area having a first dimension in a first direction (the length direction in fig. 1b) and a second dimension in a second direction (the width direction in fig. 1b), and extending across substantially all of the one of the substrate (fig. 1b) to which the shade is electrostatically couplable in a first direction (the length of the sheet in fig. 1a), the second direction being perpendicular to the first direction (as shown in fig. 1b), an extent of the first dimension being substantially larger than an extend of the second dimension (the length is larger than the width as shown in fig. 1b), and the first and second directions being in a common plane substantially parallel to the interior and exterior major surfaces of the first substrate (fig. 1b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall by making the shade be electrostatically couplable to one of the first and second substrates when the shade is extended via complementary electrostatic connection areas provided to the shade and the one of the first and second substrates, and that the complementary electrostatic connection areas comprise at least one first area on the one of the first and second substrates to which the shade is electrostatically couplable, each said first area being a discrete area having a first dimension in a first direction and a second dimension in a second direction, and extending across substantially all of the one of the first and second substrates to which the shade is electrostatically couplable in the first direction, the second direction being perpendicular to the first direction, an extent of the first dimension being substantially larger than an extend of the second dimension, and the first and second directions being in a common plane substantially parallel to the interior and exterior major surfaces of the first and second substrates, as taught by Hikmet. This alteration provides the predictable and expected results of a secure means of attaching the shade to the substrate, thus minimizing the gap between the substrate and the shade, by saving energy, or by increasing the light blocking ability of the assembly as non-limiting examples.  
Furthermore, as an alternative second interpretation if necessary, if it is not found reasonable that Hall teaches a motor as interposed between the first and second substrates based on the interpretation above, the examiner relies upon Colleu which teaches (fig. 1) a motor (3, paragraph 147 line 3 of the provided translation) interposed between first (7 on the left) and second (7 on the right) substrates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall by making the motor interposed between the first and second substrates. This alteration provides the predictable and expected result of protecting the motor from the elements and from a user.
Regarding claim 2, modified Hall teaches (figure 1) a spinnable tube (130 in the front), the shade being wrapped around the tube (paragraph 0026 lines 14-16), the motor being configured to spin the spinnable tube (paragraph 0026 lines 36-38) in opposite directions to cause the shade to extend and in a second direction to cause the shade to retract (paragraph 0026 lines 33-48).
Regarding claim 5, modified Hall teaches (figure 1) that the motor (160 in front) is at least partially located within the spinnable tube (130) as a part of a direct drive system (figure 1).
Regarding claim 9, modified Hall does not teach that the least one first area comprises a plurality of discrete, spaced apart first areas on the one of the first and second substrates and a plurality of discrete, spaced apart second areas on the shade, the first and second areas being sized, shaped, and arranged to be substantially in registration with one another when the shade is extended.
Hikmet teaches (figs. 2 and 9) at least one first area that comprises a plurality of discrete, spaced apart first areas (fig. 9 shows a plurality of shades (104), and fig. 2 shows that each shade has a first area (102) that only extends the length of the shade, therefore the plurality of shades are discrete and spaced apart from each other) on a substrate (101), and a plurality of discrete, spaced apart second areas on the shade (the shade comprises all the shades, and each individual shade contains a discrete spaced apart second area (the face of each shade that is in contact with the substrate)), the first and second areas being sized, shaped, and arranged to be substantially in registration with one another when the shade is extended (as shown in fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hall with the teachings of Hikmet, so that the at least one first area comprises a plurality of discrete, spaced apart first areas on the one of the first and second substrates and a plurality of discrete, spaced apart second areas on the shade, the first and second areas being sized, shaped, and arranged to be substantially in registration with one another when the shade is extended. This alteration provides the predictable and expected result of the user controlling how much of the shade being electrostatically connected to the substrate.
Regarding claim 10, modified Hall includes Hikmet that teaches (figures 1a, 1b) that the complimentary electrostatic connection areas further comprise a single second area (the face of the shade that touches the substrate, fig. 1b) on the shade. Modified Hall does not teach that the at least one first area comprises a plurality of discrete, spaced apart first areas on the one of the first and second substrates.
Hikmet further teaches (fig. 3) a first area (102, and 102’) that comprises a plurality of discreet and spaced first areas (102 and 102’) on the substrate (101). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hall with the teachings of Hikmet so that there are a plurality of discreet and spaced apart first areas on the substrate, after the modification the shade extending over the plurality of first areas. This alteration provides the predictable and expected result of the user controlling how much of the shade being electrostatically connected to the substrate.
Regarding claim 11, modified Hall includes Hikmet that teaches (figures 1a, 1b, 3) that the second area (the face of the shade that touches the substrate, fig. 1b) covers substantially all of one surface of the shade (figure 1a).
Regarding claim 12, Hall as modified by Hikmet teaches (figures 1a, 1b) that the complementary electrostatic connection areas comprise a second area on the shade (the face of the shade that touches the substrate, fig. 1b) and only one first area (102) on the one of the first and second substrates.
Regarding claim 13, Hall as modified by Hikmet teaches (figures 1a, 1b) that the first area (102) is proximate to the second peripheral edge (the first area includes the area at the bottom, which is where the second peripheral edge is).
Regarding claim 14, Hall as modified by Hikmet teaches (figures 1a, 1b) that the second area (the face of the shade that touches the substrate, fig. 1b) covers substantially all of one surface of the shade (figure 1b).
Regarding claim 15, Hall as modified by Hikmet teaches (figures 1a, 1b) that the one of the first and second substrates to which the shade is electrostatically couplable (claim 1 modification), supports in the at least one first area (102), a first conductive coating (paragraph 0083) and a first dielectric coating (paragraph 0085), the first conductive coating being interposed between the first dielectric coating and the one of the first and second substrates to which the shade is electrostatically couplable (as described in paragraphs 0083-0085); and the shade includes a shade polymer supporting a second conductive coating (paragraph 0065 describes a second conductive coating for the shade, and paragraph 0066 describes the shade including a polymer) in the at least second area.
Regarding claims 25-26, Hall as modified by Hikmet teaches (figures 1a, 1b) a first area (see claim 1) on one of the first and second substrates, and a single second area (the face of the shade that touches the substrate, fig. 1b) on and covering substantially all of the shade, to which the shade is electrostatically couplable perpendicular (Hikmet teaches it being electrostatically couplable in a vertical direction) to the first and second peripheral edges (these edges are the top and bottom faces of the headrail area of Hall, and go along the width of the assembly) of the IG unit. Modified Hall does not teach that the at least one first area comprises a plurality of discrete, spaced apart first areas on the one of the first and second substrates, with the first areas being provided at peripheral edges of the one of the first and second substrates
Hikmet further teaches (fig. 3) a complementary electrostatic connection area (106, 102, and 102’) that comprises a plurality of discreet and spaced first areas (102 and 102’) on the substrate (101), with the first areas being provided at peripheral edges (the first areas both extend from right to left over the two side/peripheral edges) of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hall with the teachings of Hikmet so that there is a plurality of discreet and spaced apart first areas on the substrate, with the first areas being provided at peripheral edges (the first areas extend over the two side/peripheral edges) of the substrate, and after the modification the shade extending over the plurality of first areas. This alteration provides the predictable and expected result of the user controlling how much of the shade being electrostatically connected to the substrate.
Regarding claims 27-28, Hall as modified by Hikmet teaches (figures 1a, 1b) a first area (see claim 1) on one of the first and second substrates, and a single second area (the face of the shade that touches the substrate, fig. 1b) on and covering substantially all of the shade, to which the shade is electrostatically couplable parallel (Hikmet teaches it being electrostatically couplable in a vertical direction) to the first and second peripheral edges (these edges are the side faces of the headrail area of Hall, and go along the height of the assembly in the direction the shade extends) of the IG unit. Modified Hall does not teach that the at least one first area comprises a plurality of discrete, spaced apart first areas on the one of the first and second substrates, with the first areas being provided at peripheral edges of the one of the first and second substrates.
Hikmet further teaches (fig. 3) a complementary electrostatic connection area (106, 102, and 102’) that comprises a plurality of discreet and spaced first areas (102 and 102’) on the substrate (101), with the first areas being provided at peripheral edges (the first areas both extend from right to left over the two side/peripheral edges) of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hall with the teachings of Hikmet so that there are a plurality of discreet and spaced apart first areas on the substrate, with the first areas being provided at peripheral edges (the first areas extend over the two side/peripheral edges) of the substrate, and after the modification the shade extending over the plurality of first areas. This alteration provides the predictable and expected result of the user controlling how much of the shade being electrostatically connected to the substrate.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180163461) in view of Hikmet (US 20140338846), and further in view of Whitmire (US 20180305978); or in the alternative as being unpatentable over Hall (US 20180163461) in view Hikmet (US 20140338846) and Colleu (FR2996244), and further in view of Whitmire (US 20180305978).
Regarding claim 3, modified Hall does not teach first and second mounting blocks in which the tube is able to ride.
Whitmire teaches (figure 1) a roller shade (30) with a spinnable tube (20) and first and second mounting blocks (51 and 52) in which the tube is able to ride (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hall by replacing the means of connecting the roller to the frame with first and second mounting blocks as taught by Whitmire. This alteration provides the predictable and expected result of a strong and secure connection that allows the tubes to spin.
Regarding claim 4, modified Hall does not teach that the motor is external and connected to the spinnable tube.
Whitmire teaches (figure 3) a roller shade (30) with a spinnable tube (20) with a motor (40) that is external to the spinnable tube and connected (via the gears) to the spinnable tube (20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hall by replacing the motor inside the spinnable tube with an external motor connected to the spinnable tube via gearing as taught by Whitmire. This alteration provides the predictable and expected results of the motor being easier to access by not having to remorse the tube to get to it, making replacement quicker.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments do not apply to the current rejection, are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “With respect to the art-based rejections, Applicant's representative further explained that reliance upon electrode 102' from Hikmet's Fig. 3 embodiment could not reasonably be relied upon for the prior or current claim language. Specifically, electrode 102' is just one electrode on the common plane of Hikmet's Fig. 3 embodiment, i.e., electrode 102 also is present and thus must also be considered because of the "each said first area" claim language. With respect to the prior claim language, electrode 102' arguably occupies a first area that extends across substantially all of the substrate 101 in the direction extending into/out from the paper and is absent from substantially all of the left-right direction of the paper -- but electrode 102 does not do so because it appears to occupy a first area that extends across substantially all of both of these directions. Thus, it is not true that "each said first area" has the proper dimensionality in Fig. 3 of Hikmet. Similar comments apply with respect to the claim language presented herein. Thus, any attempted reliance on Hikmet's Fig. 3 would be improper.”
	The examiner notes that the modification involving the teachings of Hikmet is used to teach the first area (102) in the claim 1 rejection above. This teachings is explained, including how it teaches all the limitations based on any dimensionality as claimed. The modification to several dependent claims that relies upon fig. 3 of the same Hikmet reference is used to teach instances of the first area being comprised of a plurality of discreet and spaced first areas on the substrate, and is not used to teach any of the dimensionality that is already taught.
	The applicant argues that “Finally, Applicant's representative noted that electrostatic shades and electric motor controlled shades operate based on different principles of operation -- and one skilled in the art at the time of the invention would not have modified one based on the other, e.g., because there would need to be a change in the fundamental principle of operation to make possible the contemplated modification.” 
	The examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these references, as they are found in the same field of endeavor. One of skill would be able to modify an insulating glass roller shade with electrostatic connections between the shade and the substrates for the purpose of minimizing the gap between the substrate and the shade, thus saving heating and cooling energy, and also increasing the light blocking ability of the assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634